Appeal by the defendant, as limited by his brief, from a sentence of the Supreme Court, *398Queens County (Chin-Brandt, J.), imposed June 26, 2003, upon his plea of guilty, and after a hearing and determination that the defendant failed to comply with a cooperation agreement.
Ordered that the sentence is affirmed.
On appeal, the defendant explicitly states that he does not wish to withdraw his plea of guilty. As part of the negotiated plea agreement, the defendant waived his right to appeal, and therefore has waived consideration of the issue of whether the sentence was excessive (see People v Lococo, 92 NY2d 825, 827 [1998]).
On appeal, the defendant acknowledges that he violated a cooperation agreement but claims he did not do so willfully and his efforts warrant some consideration. This contention relates to the alleged excessiveness of the sentence and therefore is not properly before this Court.
The defendant’s remaining contentions are unpreserved for appellate review or without merit. Florio, J.P., Ritter, Skelos and Lifson, JJ., concur.